Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1, 9 and 15 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 9 and 15 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-11, 13-18, 20 are allowed.
The most pertinent prior arts are Cobb in view of Sinha. The prior arts teach the limitations of claims 1, 9 and 15, but are silent regarding “determine frequencies that are missing from the frequency domain signal” and “wherein determining the sound speed of the liquid in the structure comprises inferring the sound speed of the liquid in the structure from the frequencies that are missing from the frequency domain signal”. None of the prior arts teach the step of inferring the sound speed from the frequencies that are missing from the frequency domain signal. This processing step distinguishes itself from the prior arts since it is not anticipated nor is it rendered obvious by the prior arts. The advantage is that the claimed system can non-invasively determine the liquid composition in a liquid handling structure accurately using less data than is typically required. For this reason, claims 1-3, 5-11, 13-18 and 20 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863